Citation Nr: 0704136	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  03-18 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty for training from 
August 1966 to February 1967, June 1967 to July 1967, and 
from August 1968 to September 968.  This matter comes before 
the Board of Veterans Appeals (Board) on appeal from a 
November 2002 rating decision of the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which found new and material evidence had not been submitted 
to reopen the claims for service connection for an acquired 
psychiatric disorder and bilateral hearing loss and denied 
service connection for tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for an acquired psychiatric 
disorder, bilateral hearing loss and tinnitus, based upon 
service incurrence.  

In July 2003, the veteran submitted a substantive appeal that 
indicated, in pertinent part, that he did not desire a 
hearing.  In November 2006, the veteran submitted a statement 
to the Board indicating that he desired a Central Office 
Board hearing in Washington, DC.  A letter, dated 
December 2006, was sent to the veteran to clarify his hearing 
request.  In January 2007, he indicated that he wanted to 
attend a hearing before a judge of the Board at the Newark, 
New Jersey RO.  This request is to be scheduled for a Travel 
Board hearing.  The veteran has a right to such a hearing.  
38 U.S.C.A. § 7107(b) (West. 2002); 38 C.F.R. §§ 20.700(a), 
20.703 (2006).  



Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action and 
schedule a Travel Board hearing for the 
veteran.  He should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2006).  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





